DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Sexton on 1/7/2021.

FOR THE CLAIMS:

 	 Claim 1. (Currently Twice-Amended): An inverter-integrated rotating electric machine, comprising:
a rotating electric machine main body; and an inverter device, which is provided to the rotating electric machine main body, and is configured to transmit and receive electric power to and from the rotating electric machine main body, wherein the inverter device includes: a heat sink configured to cool switching elements; a control circuit board, which is provided so as to be opposed to the heat sink, and includes a drive circuit configured to drive the switching elements; a metal shield plate, which is provided , wherein the resin portion in a liquid state is caused to flow into the plurality of through holes.


Claim 3 is cancelled.

 	Claim 14. (Currently Twice-Amended): An inverter-integrated rotating electric machine, comprising: a rotating electric machine main body; and an inverter device, which is provided to the rotating electric machine main body, and is configured to transmit and receive electric power to and from the rotating electric machine main
body, wherein the inverter device includes: a heat sink configured to cool switching elements; a control circuit board, which is provided so as to be opposed to the heat sink, and includes a drive circuit configured to drive the switching elements; a metal shield plate, which is provided so as to be opposed to the control circuit board in such a manner that the control circuit board is arranged between the metal shield plate and the heat sink, and comprises an electrical connection to the heat sink, wherein the metal plate, wherein the resin portion in a liquid state is caused to flow into the plurality of through holes, wherein the first diameter is less than the smaller of one twentieth of a first wavelength and one twentieth of a second wavelength, the first wavelength associated with a first electromagnetic noise generated by the inverter device and the second wavelength associated with a second electromagnetic noise generated by a device external to the inverter-integrated rotating electric machine.

Allowable Subject Matter
Claims 1, 5-10, 12-14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 14: 
The prior art does not teach or suggest an inverter-integrated rotating electric machine, comprising: an inverter device including: a heat sink; a control circuit board opposed to the heat sink; a metal shield plate positioned between the control circuit board and the heat sink and having an electrical connection to the heat sink; the metal shield plate has a plurality of through holes, the diameter of the through holes being equal to or smaller than one-twentieth of a wavelength of electromagnetic noise emitted by a device external to the inverter-integrated rotating electric machine, a resin portion 
Regarding claims 5-10, 12-13 and 16, these claims are allowed based on their dependence on the allowable independent claims 1 and 14 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847